DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 4-5 and 16) in the reply filed on 4/21/2021 is acknowledged. These claims were canceled and all currently pending claims are generic to the election of species. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 and 20 of U.S. Patent No. 10,870,233 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 10,870,233 B2 claims head assembly with matrix reservoir and a sensor, which meets the limitations of claim 1. Claims 20 of US 10,870,233 B2 recites a light source which meets the claimed cure enhancer of claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10-13, 21-27, 29-32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2017/0252816, hereinafter Shim) in view of Zinniel et al. (US 2017/0122322 A1, hereinafter Zinniel).

Regarding claim 1, Shim meets the claimed a print head for an additive manufacturing system, (extruder 600 for a three-dimensional printer, see Fig. 6, [0154]) comprising: a matrix reservoir (reservoir 604, Fig.6, [0154]) configured to hold a supply of matrix (Shim teaches the nozzles may extrude polymers, ceramics, or metals, see [0082]) that at least partially coats a continuous reinforcement passing therethrough; (The apparatus of Shim is capable of coating a reinforcement with matrix materials, see [0059], where Shim teaches a second material may be reinforced, for example, with an additive such that the second material has sufficient tensile strength or rigidity at an extrusion temperature to maintain a structural path between the second nozzle and a solidified portion of an object during an unsupported bridging operation, see [0059])
 a nozzle connected to an outlet end of the matrix reservoir; (Shim teaches the nozzle of Fig. 10A can be connected to the reservoir, see [0215])  and at least one sensor (Shim teaches sensor 650 and sensor 680, Fig. 6, [0176])
 sensor located at least partially inside of the matrix reservoir and configured to generate a signal indicative of an amount of matrix in the matrix reservoir.
Zinniel meets the claimed sensor located at least partially inside of the matrix reservoir and configured to generate a signal indicative of an amount of matrix in the matrix reservoir. (Zinniel teaches a 3D printer with reservoir 26, including a sensor assembly 76 including electrode 78 is configured to monitor the level of extrudable material in the pump chamber 26 is positioned within the pump chamber 26, see [0048]-[0049], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the reservoir level sensor of the 3D printer of Zinniel with the reservoir sensor of the 3D printer of Shim because it improves the function of the 3D printer by allowing the material level to be sensed in real-time, and thus knowingly the volume of the pump chamber 26 allows for a determination of extrudate flow rate in real-time, see [0050]. 


Regarding claim 10, Shim meets the claimed additive manufacturing system, (extruder 600 for a three-dimensional printer, see Fig. 6, [0154]) comprising: 
a matrix reservoir configured  (reservoir 604, Fig.6, [0154]) to hold a supply of matrix Shim teaches the nozzles may extrude polymers, ceramics, or metals, see [0082]) that at least partially coats a continuous reinforcement passing therethrough; (The apparatus of Shim is capable of coating a reinforcement with matrix materials, see [0059], where Shim teaches a second material may be reinforced, for example, with an additive such that the second material has sufficient tensile strength or rigidity at an extrusion temperature to maintain a structural path between the second nozzle and a solidified portion of an object during an unsupported bridging operation, see [0059])
a nozzle connected to an outlet end of the matrix reservoir; (Shim teaches the nozzle of Fig. 10A can be connected to the reservoir, see [0215])  
a support configured to move the nozzle during discharging;(robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path, see [0072])
 supply of matrix (material source 612, Fig. 6, [0154]) located away from the matrix reservoir;
 at least one sensor (Shim teaches sensor 650 and sensor 680, Fig. 6, [0176]).

Shim does not explicitly teach configured to generate a signal indicative of a matrix characteristic inside of the head matrix reservoir; and a controller configured to selectively affect the supply of matrix based on the signal. 
Zinniel meets the claimed configured to generate a signal indicative of a matrix characteristic inside of the head matrix reservoir; (Zinniel teaches a 3D printer with reservoir 26, including a sensor assembly 76 including electrode 78 is configured to monitor the level of extrudable material in the pump chamber 26 is positioned within the pump chamber 26, see [0048]-[0049], Fig. 2) and a controller configured to selectively affect the supply of matrix based on the signal. (Zinniel teaches a low extrudable material fill level causes the controller 100 to send a signal to open the valve 75 to fill the pump chamber 26, see [0050]).



Regarding claim 11, Shim as modified by Zinniel meets the claimed, wherein: the supply of matrix includes a pump; and the controller is configured to selectively activate the pump based on the signal. (Zinniel teaches a low extrudable material fill level causes the controller 100 to send a signal to open the valve 75 to fill the pump chamber 26, see [0050]).

Regarding claim 12, Shim as modified by Zinniel meets the claimed, wherein: the supply of matrix includes a pump and a valve disposed between the pump and the matrix reservoir; and the controller is configured to selectively activate the valve based on the signal. (Zinniel teaches a low extrudable material fill level causes the controller 100 to send a signal to open the valve 75 to fill the pump chamber 26, see [0050]).


Regarding claim 13, Shim as modified by Zinniel meets the claimed, wherein the matrix characteristic is a level an amount of matrix. (Zinniel teaches a low extrudable material fill level causes the controller 100 to send a signal to open the valve 75 to fill the pump chamber 26, see [0050]).

Regarding claim 21, Shim as modified by Zinniel meets the claimed, wherein an opening of the matrix reservoir tapers smaller at the outlet end. (Shim teaches an inlet taper (between the heat sink 1030 and the reservoir 1006) and an outlet taper as illustrated, Fig. 10A, see [0226]. Zinniel teaches a nozzle to taper, Fig. 2). 

Regarding claim 22, Shim as modified by Zinniel meets the claimed, wherein the at least one sensor is located upstream of upstream of the taper. (Shim and Zinniel teaches the nozzle to taper, and Zinniel teaches the sensor 78 to be upstream, Fig. 2. Thus, the combination meets the claim). 

Regarding claim 23, Shim as modified by Zinniel meets the claimed, wherein the at least one sensor is located upstream of the nozzle. (Shim and Zinniel teaches the nozzle to taper, and Zinniel teaches the sensor 78 to be upstream, Fig. 2. Thus, the combination meets the claim).

Regarding claim 24, Shim as modified by Zinniel meets the claimed, wherein the continuous reinforcement is first wetted with the matrix inside of the matrix reservoir. (Examiner notes the continuous reinforcement and matrix material are both material consumed by the claimed apparatus and do not limit the claimed apparatus, see MPEP 2114. The apparatus of Shim as modified includes a reservoir that materials can pass through, Fig. 6. The apparatus of Shim is capable of coating a reinforcement with matrix materials, see [0059]. Thus, thus apparatus of Shim is capable of wetting a reinforcement material and meets the claim).  

Regarding claim 25, Shim as modified by Zinniel meets the claimed, further including a cure enhancer configured to harden the matrix at discharge from the print head. (Shim teaches plasma source 870, which may be an ion plasma source [0208]. Examiner notes the broadest reasonable interpretation of “cure enhancer” includes a device that achieves a chemical reaction. Shim teaches the plasma source can be used for a variety of chemical processes depending on the materials consumed, see [0208].)

Regarding claim 26, Shim as modified by Zinniel meets the claimed, wherein the at least one sensor is one of a plurality of sensors that are at least partially inside of the matrix reservoir. (Zinniel sensor 78, Fig. 2).

Regarding claim 27, Shim as modified by Zinniel meets the claimed, wherein the plurality of sensors include a plurality of different types of sensors. (Shim teaches sensor 650 sensor 650 may measure electrical resistance [0167] and sensor 680 measures temperature, Fig. 6, [0176]. Zinniel teaches a level sensor 78, Fig. 2)




(Shim teaches an outlet taper as illustrated, Fig. 6, see [0226]. Zinniel teaches a nozzle to taper, Fig. 2).

Regarding claim 30, Shim as modified by Zinniel meets the claimed, wherein the at least one sensor is located upstream of upstream of the taper. (Zinniel sensor 78, Fig. 2).

Regarding claim 31, Shim as modified by Zinniel meets the claimed, wherein the at least one sensor is located upstream of the nozzle. (Zinniel sensor 78, Fig. 2).

Regarding claim 32, Shim as modified by Zinniel meets the claimed, wherein the continuous reinforcement is first wetted with the matrix inside of the matrix reservoir. (Examiner notes the continuous reinforcement and matrix material are both material consumed by the claimed apparatus and do not limit the claimed apparatus, see MPEP 2114. The apparatus of Shim as modified includes a reservoir that materials can pass through, Fig. 6. The apparatus of Shim is capable of coating a reinforcement with matrix materials, see [0059]. Thus, thus apparatus of Shim is capable of wetting a reinforcement material and meets the claim).  

.

(Zinniel sensor 78, Fig. 2).

Regarding claim 35, Shim as modified by Zinniel meets the claimed, wherein the plurality of sensors include a plurality of different types of sensors. (Shim teaches sensor 650 sensor 650 may measure electrical resistance [0167] and sensor 680 measures temperature, Fig. 6, [0176]. Zinniel teaches a level sensor 78, Fig. 2).

Claim 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Zinniel, as applied to claim 1 and 10 above, in further view of Mark et al. (US 2014/0328963 A1, hereinafter Mark).

Regarding claims 28 and 33, Shim as modified by Zinniel does not meet the claimed, wherein the continuous reinforcement and the matrix are received separately into the matrix reservoir. 
Mark meets the claimed wherein the continuous reinforcement and the matrix are received separately into the matrix reservoir. (Mark teaches a multi-element printer head 1500 that is capable of extruding a filament 1502 along with materials 1504 and 1506 fed into the reservoir, see Fig. 33, [0248]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the separate material inlets within the 3D printing head of Mark with the 3D printing head of Shim as modified by Zinniel because the ability to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gelbart (US 2016/0325498 A1) teaches a sensor 35 for a reservoir for 3D printing, see Fig. 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744